IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Abeer Abdel-Jalil,                     :
                     Petitioner        :
                                       :
            v.                         :        No. 1856 C.D. 2019
                                       :
Department of Human Services,          :
                 Respondent            :

PER CURIAM                          ORDER

             NOW, April 5, 2021, having considered Petitioner’s application for

reconsideration/reargument and Respondent’s answer in response thereto, the

application is denied.